DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 7-12, filed November 24th, 2021, with respect to McGrath have been fully considered and are persuasive.  The rejections of the claims with respect to McGrath has been withdrawn. 
Specifically, the amendments define the number of webs to three between the leading and trailing edge, and the passage is a “single” cooling passage. McGrath fails to disclose either.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites the limitation “a third uninterrupted material web extends between the second inlet passage portion the flow trailing edge.” This should be stated as “a third uninterrupted material web extends between the second inlet passage portion and the flow trailing edge.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20200325780), hereinafter referenced as Davis in view of Beattie et al. (US 20140321961), hereinafter referenced as Beattie, or Zhang et al. (US 10174622), hereinafter referenced as Zhang.
claims 1 and 13;
Davis discloses a moving blade of a turbo machine, comprising: a blade leaf having: a flow leading edge; a flow trailing edge; and flow conduction faces extending between the flow leading edge and the flow trailing edge (Figure 4, leading edge, trailing edge, suction/pressure faces implicit); a blade root  that is fir tree-like shaped (Figure 5 shows firtree shape) with at least two projections spaced apart from one another seen in a radial direction and configured to mount the moving blade to a hub body of the turbo machine; an inner shroud (72) radially arranged between the blade leaf and the blade root (Figure 4); a single cooling passage integrated in the blade leaf and the blade root (Figure 4); an inlet of the cooling passage is formed on a radially inner side of the blade root having: a first inlet passage portion (fluid 7 enters at 79); a second inlet passage portion (79; Figure 4 shows two inlet passage portions) arranged behind the first inlet passage portion in an axial direction; and a first material web (unlabeled portion in Figure 4, between the two inlet portions) extends between the first inlet passage portion and the second inlet passage portion; a second uninterrupted material web extends between the flow leading edge and the first inlet passage portion, the second material web being a portion of the radially inner facing planar surface of the blade root (Figure 4); a third uninterrupted material web extends between the second inlet passage portion and the flow trailing edge, the third material web being a portion of the radially inner facing planar surface of the blade root (Figure 4); and a unifying passage portion (66) of the cooling passage into which the first inlet passage portion and the second inlet passage portion merge arranged radially outside or radially above an uppermost or radially outermost projection of the blade root and radially inside or radially below the inner shroud. The first inlet passage portion of the cooling passage and the second inlet passage portion of the cooling passage have a same flow cross section (Figure 4). Davis further discloses the blade root as having a radially inner facing 

    PNG
    media_image1.png
    334
    497
    media_image1.png
    Greyscale

Davis fails to teach that the entire radially inner facing blade root surface is planar, and the entire radially inner facing planar surface is bounded by an outer perimeter of the blade root.
Beattie teaches a moving blade of a turbo machine (Figure 1), the blade including a blade leaf (32A), a platform (42), and a blade root formed of a dovetail (60). The dovetail includes an entire radially inner facing blade root surface that is a planar surface (Figure 4), and the entire radially inner facing planar surface is bounded by an outer perimeter of the blade root. Each of the cooling passage inlets are formed on the radially inner facing planar surface of the blade root (76A-76D).
Zhang teaches a moving blade of a turbo machine (Figure 1), the blade including a blade leaf (22), a platform (36), and a blade root formed of a dovetail (Figures 3-4). The dovetail includes an entire radially inner facing blade root surface that is a planar surface (26), and the 
Blade roots of gas turbine engine blades are known in the art to take different geometries and for providing cooling fluid therethrough, and as such providing a different and alternative blade root can predictably achieve reasonable expectations of success through attachment to the disk and providing cooling fluid through the root bottom. Because Davis discloses a blade leaf that includes plurality of inlets feeding the channels to cooling of the blade and the inlets are formed on the bottom surface of the blade root, and because both Beattie and Zhang similarly teach a blade leaf that includes a plurality of inlets feeding the channels to cooling of the blade and the inlets are formed on the bottom surface of the blade root, and the entire radially inner facing blade root surface is planar and the entire radially inner facing planar surface is bounded by an outer perimeter of the blade root, thereby providing an alternative root connection for the blade leaf and cooling the blade, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade root of Davis such that the entire radially inner facing blade root surface is planar, and the entire radially inner facing planar surface is bounded by an outer perimeter of the blade root as taught by Beattie or Zhang as none but the expected result of attaching the blade to the disk through the blade root while providing cooling fluid at the bottom of the blade is achieved. 
Regarding claims 2-3, Davis in view of Beattie/Zhang teaches the moving blade according to claim 1 above. Davis further discloses the first inlet passage portion defines a first flow inlet opening and the second inlet passage portion defines a second flow inlet opening, which is positioned axially behind the first flow inlet opening in an axial a direction of the blade root (Figure 4, passages include inlet 
Regarding claim 10, Davis in view of Beattie/Zhang teaches the moving blade according to claim 1 above. Davis further discloses the cooling passage extends radially outside adjoining the unifying passage portion (6, 66).
Regarding claims 11-12, Davis in view of Beattie/Zhang teaches the moving blade according to claim 1 above. Davis further discloses adjoining the unifying passage portion the cooling passage initially extends radially outside in a direction of a radially outer deflection passage portion, and adjoining this, the cooling passage extends to radially inside in the direction of a radially inner deflection passage portion, and adjoining this, the cooling passage extends to radially outside in a direction of a cooling passage outlet (see Figure 4). The radially inner deflection passage portion is arranged in the radial direction radially outside or radially above the uppermost or radially outermost projection of the blade root and radially inside or radially below the inner shroud (Figure 4 shows the U-turn as below the inner shroud and above the firtree projections, which translates to the bottom passages as shown in Figure 4).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20200325780), hereinafter referenced as Davis in view of Beattie et al. (US 20140321961), hereinafter referenced as Beattie, or Zhang et al. (US 10174622), hereinafter referenced as Zhang, and further in view of Bluck et al. (US 9664051), hereinafter referenced as Bluck.
Davis in view of Beattie/Zhang teaches the moving blade according to claim 3 above.
Davis fails to explicitly teach the first flow inlet opening and the axially front end of the blade root is between 10% and 30% of an axial length of the blade root.
Bluck teaches a blade root for a turbine blade (Figure 3) which includes an inlet passage that is fed from the disk (feed 267). The entrance to the inlet cooling passage is designed relative to the front 
Since applicant has not disclosed that having the axial distance at this specific percentage of root and dimension solves any stated problem or is for any particular purpose above the fact that the cooling passage is near in proximity to the front of the root, and it appears that the axial distance of Davis would perform equally well with the dimensions as claimed by applicant, and Bluck teaches that the dimensions of the cooling passage can be altered in conjunction with the feed angles allowing for the passage to be within the first third of the blade root length, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of design choice to modify the axial distance between the first inlet passage portion and the first flow inlet portion and the axially front end of the blade root is between 10% and 30% of an axial length of the blade root as taught by Davis and Bluck by the defined axial distance between the first inlet passage portion and the first flow inlet opening and the axially front end of the blade root is between 10% and 30% of an axial length of the blade root for the purpose of directing the cooling fluid into the root passage, thereby accomplishing expected result of cooling the blade.
Claims 5-6, 8-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20200325780), hereinafter referenced as Davis in view of Beattie et al. (US 20140321961), hereinafter referenced as Beattie, or Zhang et al. (US 10174622), hereinafter referenced as Zhang, and further in view of Tibbott et al. (US 9518468), hereinafter referenced as Tibbott.
Regarding claim 5;
Davis in view of Beattie/Zhang teaches the moving blade according to claim 1 above. Davis further discloses the first inlet passage portion of the cooling passage and the second inlet 
 Davis fails to teach the first inlet passage portion and the second inlet passage portion adjoining thereon run in each case bent or curved in a direction of the unifying passage portion of the cooling passage, which based on a process medium flow is upstream or an axially end of the blade root.
Tibbott teaches a blade with a bifurcated inlet with a first inlet (A1) and a second inlet (A2). The first and second inlet are separate by a web (143a), enter rectilinear passage that then curves and bends in a direction of the unifying passage portion (Figure 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the first and second inlet of Davis such that the first inlet passage portion and the second inlet passage portion adjoining thereon run in each case bent or curved in a direction of the unifying passage portion of the cooling passage, which based on a process medium flow is upstream or an axially end of the blade root as taught by Tibbott for the purposes of an increased velocity of the cooling fluid flow at the entrance of the core tie linking passage can be achieved.
	Regarding claims 6 and 8, Davis in view of Beattie/Zhang and Tibbott teaches the moving blade according to claim 5 above. Davis as modified by Tibbott further teaches in that region in which the first inlet passage portion and the second inlet passage portion run rectilinearly in the radial direction, an axial thickness of the material web is constant (Figure 4 of Tibbott shows the rectilinear section of the divider having a constant axial thickness; further, Davis teaches the web as having a constant thickness until the first and second channels merge). The region in which the first inlet passage portion and the second inlet portion run bent or curved in each case the axial thickness is constant (Figure 4 of Tibbott).
claim 9, Davis in view of Beattie/Zhang and Tibbott teaches the moving blade according to claim 5 above. Davis as modified by Tibbott further teaches the first inlet passage portion in an upstream direction of an axially front end of the blade root is curved with a first curvature radius; wherein the second inlet passage portion in the direction of the upstream direction or the axially front end of the blade root is curved with a second curvature radius; wherein the first curvature radius is at least as large as the second curvature radius (the web in Tibbott is of constant thickness with relatively parallel curves on both sides, thereby the radii on both sides of the passage are “at least as large” in curvature because of this feature).
	Regarding claims 14 and 16;
		Davis in view of Beattie/Zhang teaches the moving blade according to claim 1 above.
	Davis fails to teach a cooling passage outlet is formed on a radially outside portion of the blade leaf or on a radially outer end of the blade leaf.
	Tibbott teaches a blade leaf with a cooling passage that enters through the blade root (Figures 3-5). The radially outside portion/radially outer end of the blade leaf defines a cooling passage outlet (35) which assists in cooling the blade leaf tip.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade leaf of Davis such that a cooling passage outlet is formed on a radially outside portion of the blade leaf or on a radially outer end of the blade leaf as taught by Tibbott for the purposes of providing cooling air at the blade tip.
Regarding claim 15;
		Davis in view of Beattie/Zhang teaches the moving blade according to claim 1 above.
	Davis fails to teach a cooling passage outlet is formed on an outer shroud that delimits the flow conduction passage radially outside.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade leaf of Davis such that a cooling passage outlet is formed on an outer shroud that delimits the flow conduction passage radially outside. as taught by Tibbott for the purposes of providing an outer shroud to limit blade vibrations and reduce gas losses over the top of the blade, and the cooling passage outlet at the shroud for the purposes of providing cooling air at the blade tip.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20200325780), hereinafter referenced as Davis in view of Beattie et al. (US 20140321961), hereinafter referenced as Beattie or Zhang et al. (US 10174622), hereinafter referenced as Zhang, and Tibbott et al. (US 9518468), hereinafter referenced as Tibbott, and further in view of Boyer (US 20120171046) or Kuwabara (US 9181807).
Davis in view of Beattie/Zhang and Tibbott teaches the moving blade according to claim 5 above.
Davis as modified fails to teach the region in which the first inlet passage portion and the second inlet passage portion run bent or curved in each case, an axial thickness of the material web decreases in a direction of the unifying passage portion.
Boyer teaches a blade root apparatus for a gas turbine engine which has multiple inlets (Figure 6) that feed the blade. Passages are separated by webs (see the unlabeled web next to web “150”, the unlabeled web which is rectilinear and constant thickness, and then bends and merges the channels, reducing its thickness to the tip of the web).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Davis such that the region in which the first inlet passage portion and the second inlet passage portion run bent or curved in each case, an axial thickness of the material web decreases in a direction of the unifying passage portion as taught by Boyer or Kuwabara for the purposes of directing the flow into the merged cavity for improved efficiency flow.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20200325780), hereinafter referenced as Davis in view of Beattie et al. (US 20140321961), hereinafter referenced as Beattie or Zhang et al. (US 10174622), hereinafter referenced as Zhang, and Tibbott et al. (US 9518468), hereinafter referenced as Tibbott, and further in view of Rawlings (US 20120269649).
Davis in view of Beattie/Zhang and Tibbott teaches the moving blade according to claim 5 above.
Davis fails to teach the first inlet passage portion in an upstream direction of an axially front end of the blade root is curved with a first curvature radius; wherein the second inlet passage portion in the direction of the upstream direction or the axially front end of the blade root is curved with a second curvature radius; wherein the first curvature radius is at least as large as the second curvature radius.
Rawlings teaches a blade for a gas turbine engine (Figure 1) with a first passage and second passage which merge into one flow (39). The first and second passage are separated by a web (unlabeled). The web includes a sharper turn on the “right” side of it, resulting in a smaller radius of curvature than the “left” side (which is slightly bent, but with a shallower turn resulting in a larger radius of curvature).
.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 20200325780), hereinafter referenced as Davis in view of Beattie et al. (US 20140321961), hereinafter referenced as Beattie, or Zhang et al. (US 10174622), hereinafter referenced as Zhang, and further in view of Rawlings et al. (US 20120269649), hereinafter referenced as Rawlings.
Davis in view of Beattie/Zhang teaches the moving blade according to claim 1 above.
Davis fails to teach a cooling passage outlet formed on a radially outside portion of the blade leaf, or on a radially outer end of the blade leaf.
Rawlings teaches a blade leaf (10, 12) with a cooling passage that enters through the blade root (Figure 1). The cooling passages include changing direction as they flow through the blade from leading edge to trailing edge. The radially outside portion/radially outer end of the blade leaf defines a cooling passage outlet (unlabeled, see hole at the tip 31) which assists in cooling the blade leaf tip.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade leaf of Davis such that a cooling passage outlet is formed on a radially outside portion of the blade leaf or on a radially outer end of the blade leaf as taught by Rawlings for the purposes of providing cooling air at the blade leaf tip.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745